771 N.W.2d 759 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Ardendoyle ARMY, a/k/a Tyson Army, Defendant-Appellant.
Docket No. 138729. COA No. 280815.
Supreme Court of Michigan.
September 11, 2009.

Order
On order of the Court, the application for leave to appeal the January 27, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for peremptory reversal is DENIED.